department of the treasury internal_revenue_service washington d c apr commissioner tax_exempt_and_government_entities_division u i l u l l se stiep ra t32 attn legend state b system a board m group b members statute t statute w statute u system b plan x plan y plan z rule n dear this letter is in response to a ruling_request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative concerning the effect of certain legislation upon plan x in your letter dated date you withdrew your ruling_request number four pertaining to the qualified status of plan x the following facts and representations have been submitted on your behalf system a is a body corporate and an instrumentality of state b system a is administered by board m a governmental instrumentality of state b which is composed of thirteen members plan x is a defined benefit program that is also administered by system a the plan document that relates to plan x promulgated by the state b legislature and is the relevant sections of statute t and statute w you represent that plan x meets the requirements for qualification under code sec_401 and qualifies as a governmental_plan within the meaning of code sec_414 is statutorily pian x received its most recent favorable determination_letter on date since that time plan x has been amended to include amendments to the benefits_and_contributions structures plan x was established for the benefit of group b members who are employed by state b membership is mandatory for all group b members of the state b supreme court court of criminal appeals workers’ compensation court court_of_appeals and district courts and the administrative director of the courts as enumerated in section dollar_figure of statute t group b members are eligible immediately upon election or appointment and membership is a condition of service on the bench plan x is a contributory plan and the member contributions assumed and paid_by a group b member are treated as employer pick-up contributions under code sec_414 prior to date an unmarried group b member contributed five percent of his or monthly salary to plan x a married group b member contributed eight percent of his or her monthly salary with an additional three percent over the normal contribution to fund survivor benefits survivor contribution within thirty days of becoming a group b member or becoming married each married group b member must file a written_statement to bring the group b member's spouse under the survivor benefit provisions effective date each married group b member who had not so previously elected was brought within the survivor benefit provisions the provisions for survivor benefits may be waived with the written consent of the spouse within the specified time and such waiver is irrevocable effective date every group b member contributes eight percent of his or her monthly salary to plan x regardless of marital status pursuant to the provisions of code sec_414 group b members’ contributions with respect to compensation earned after date are treated as picked-up pre-tax contributions not includible in the group b member's investment_in_the_contract plan x has treated group b member contributions with respect to compensation earned prior to date as post-tax contributions includible in the group b member's investment_in_the_contract effective after date state b contributed an amount equal to two percent of the monthly gross salary not in excess of the allowable annual compensation of each group b member to plan x effective date the percentage began increasing according to a schedule beginning with three’ percent in and continuing to increase at intervals until date date and thereafter the rate will be percent regardless of the specified employer_contribution rate plan x is not permitted to have a funded ratio below one hundred percent board m is authorized to adjust the contribution rate as necessary to maintain the funded ratio board m reports its decision regarding the contribution rate annually to the governor of state b the chef justice of the supreme court of state b the legislative service bureau the speaker of the house of state b and the president pro tempore of the senate of state b - eligibility for a normal_retirement_benefit occurs upon reaching eight years_of_service and age_sixty-five or ten years_of_service and age sixty or a combination of years_of_service and age which total at least eighty with a minimum of eight years_of_service the normal monthly retirement benefit for group b members retiring after date is the product of four percent of average monthly salary based on the thirty-six highest months of active_service multiplied by years of credited service a group b member's retirement benefit may not exceed one hundred percent of average monthly salary based on the thirty-six highest months of active_service after date the normal_retirement_benefit is reduced by any survivor option elected by the group b member prior to the enactment of statute u sec_1103a of plan x provided that a married group b member was required to bring his or her spouse under the provisions of plan x within thirty days of the act establishing the survivor provisions becoming a member of plan x or the date of marriage effective date subsequent legislation provided that all spouses who had not been previously brought within the provisions of plan x were included and every married group b member was required to pay the additional three percent survivor contribution however a spouse could waive survivor benefits in writing within thirty days of date if those benefits had not previously been waived or the date of marriage such waiver was irrevocable the standard survivor waiver was equivalent to fifty percent of the benefits the deceased retiree was receiving immediately prior to death or fifty percent of the amount the deceased group b member would have been entitled to receive on the date of death determined without regard to whether the group b member - had satisfied the minimum retirement age at the time of death plus any additional_amounts due pursuant to sec_1103a of plan x surviving_spouse to receive benefits the deceased group b member must have had at least eight years_of_service and have made all required contributions in addition the surviving_spouse must have been married to the group b member ninety days prior to the employee's termination of employment and must have been so married to the member continuously for at least three years immediately before the member's death in order for a sec_1103a of plan x provided for additional benefits to surviving spouses based upon the number of years during which the group b member had been making the survivor contribution the additional benefit resulted in a benefit to the surviving_spouse of i fifty-five rather than if the member made the survivor contribution at least one month but less than ten years ii sixty percent if the member made the survivor contribution at least ten years but less than twenty years and iii sixty-five percent if the member made the survivor contribution for twenty years or longer in order to be eligible for these additional benefits the member must have retired or died on or after date the member must have paid the survivor contribution prior to date the survivor contribution must have not been refunded the surviving_spouse must have been continuously married to the member and the member must have paid the survivor contribution until the time of his or her retirement or death survivor benefits are payable pursuant to sec_1102a b of plan x if the surviving_spouse is age sixty or older if the surviving_spouse is not yet sixty survivor benefits are payable based upon the calculation set for in sec_1102 of plan x upon the earliest to occur of the following i attainment of age sixty ii disability of the surviving_spouse iii the deceased member served for at least ten years and the workers’ compensation court determined that the death arose out of and in the course of employment or iv the deceased member would have met the requirements for retirement subsequent to statute u for group b members who are married on date and who are still making the survivor contribution survivor benefits are paid to the surviving_spouse if he or she is married to the member at least ninety days prior to the termination of the member's employment and was married to the member continuously for at least three years immediately preceding his or her death these surviving_spouse benefits are paid in the amount of fifty percent of the benefits the deceased retiree was receiving immediately prior to death or fifty percent of the amount the deceased member would have been entitled to receive on the date of death determined without regard to whether the member had satisfied the minimum retirement age at the time of death in lieu of these benefits the member may elect at retirement option a or option b as described below if the surviving_spouse is not yet sixty survivor survivor benefits are payable pursuant to sec_1102a b of plan x if the surviving_spouse is sixty or older benefits are payable based upon the calculation set for in sec_1102a b of plan x upon the earliest to occur of the following i attainment of age sixty ii disability of the surviving_spouse the deceased group b employee served for at least ten years and the workers’ compensation court determined that the death arose out of and in the course of employment or iv the deceased member would have met the requirements for retirement group b members who are married on date but who are not paying the additional three percent survivor contribution are only eligible for survivor benefits pursuant to the options provided by statute u the survivor options available to group b members who join plan x on or after date are as follows option a - the retiree receives a reduced benefit during his or her lifetime after the retiree’s death the surviving joint annuitant receives one-half of the amount_paid the retiree for the survivor's lifetime if the named joint annuitant dies after retirement but before the retiree’s death the retiree will return to the benefit he or she would have received had he or she not elected option a oo option b - the retiree receives a reduced benefit during his or her lifetime after the retiree’s death the surviving joint annuitant receives the same amount_paid the retiree for the survivor's lifetime named joint annuitant dies after retirement but before the retiree’s death the retiree will return to the benefit he or she-would have received had he - or she not elected option b if the the election of option a or option b must be made prior to the group b member's retirement date or prior to receipt of a benefit after termination of service with a vested benefit a specific person must be designated as the joint annuitant at the time of election of option a or option b the retirement benefits - of a married group b member will be paid pursuant to option a unless the member's spouse consents to payment of benefits under option b or section of plan x at the time of retirement single members who have never made the additional three percent survivor contribution will receive an unreduced retirement benefit o - or may elect to receive a reduced benefit with a survivor option under option a or option b group b members who are single on date and who made the additional three percent survivor contribution prior to that date are the subject of this ruling_request plan x has never permitted an unmarried group b member to make the additional three percent survivor contribution however prior to statute u some group b members who are currently single may have made the survivor contributions while previously married these divorced or widowed group b members therefore have survivor contributions to their credit but no longer have a spouse to whom the survivor benefits based on such contributions could be paid in its session the state b legislature adopted statute u which contains revisions to various contribution and benefit features and systems within plan x statute u was state b's effort to improve benefits within plan x for group b members you represent that statute u was enacted to standardize contribution rates for plan x requiring all group b members to contribute percent of their compensation to plan x regardless of their marital status statute u also revised the plan x benefit structure in order to offer survivor options for all group b members regardless of marital status and provided an opportunity for those group b members who made survivor contributions in the past but are no longer married to transfer these contributions to plan y you represent that this ensures that these group b members although no longer married still have an opportunity to receive a direct benefit as a result of the survivor contributions historically group b members who were married paid an additional three percent survivor contribution in order to fund surviving_spouse benefits effective date statute u revised the employee contribution system to establish a single contribution rate for all members regardless of marital status the eight percent contribution rate is equivalent to the increased rate previously paid_by married group b members n addition the benefits available were revised to provide for survivor benefit options for all members regardiess of marital status statute u provides in part that group b members who are single as of date and who made the additional three percent survivor contributions at any time prior to that date may apply to receive a refund of such contributions or a transfer of the additional contributions and receive an unreduced retirement benefit from plan x the application must be filed by date and serves as an irrevocable waiver of any of the survivor benefits otherwise available under law a group b member who does not apply for a refund or transfer may elect a survivor option under option a or option b of plan x upon retirement in a letter dated date you clarified that board m has interpreted the language of statute u to only permit a transfer of the survivor contribution rules n which was approved by board m on date contains to procedures and rules under which board m intends to implement the provisions of statute u you represent that board m has interpreted the provisions of statute u to only provide for a transfer of the survivor contribution and not for a refund of such therefore group b members who previously made the survivor contributions to plan x will only be permitted to transfer such contributions to plan y pursuant to statute u and will not be able to obtain a refund of any of the survivor contributions made to plan xx an unmarried group b member who has previously made the survivor contributions receives a normal_retirement_benefit calculated according to the usual benefit formula in plan x after statute u an unmarried group b member who previously made survivor contributions has an opportunity to transfer those contributions to plan y the transfer will have no impact on the group b member's benefit under plan x as the survivor contributions have never been - used to determine the benefit of a member who is unmarried at retirement however the transfer will permit the group b member to benefit from the - survivor contribution through plan y survivor contributions from plan x to plan y and does not entitle the group b member to interest eamings on those contributions therefore the transfer amount will be the actual dollar amount of the survivor contributions previously - made by the group b member you represent that such amounts are still in plan x and are not being held in a reserve or segregated fund of any kind in plan x statute u provides that it was the intent of the state b legislature that i the excess_contributions which were paid on a pre-tax basis and considered picked up by the employer under code sec_414 would be transferred directly into an account established for that member in plan y and ii the excess_contributions which were paid on an after-tax basis and not considered picked up under code sec_414 would be transferred directly to plan z statute u only permits a transfer of plan y is a money purchase plan qualified under code sec_401 and is a governmental_plan under sec_414 state b is the sole employer participating in plan y and you represent that group b members are already actively participating in plan y and will continue to do so after the transfer of the survivor contributions date plan z is an eligible_deferred_compensation_plan established by a state government and described in sec_457 of the code plan z received a private_letter_ruling confirming its status on date plan y received a favorable determination_letter on all transfers will take place pursuant to procedures rules n established by board m in addition board m is authorized to promulgate any rules necessary to implement the provisions of statute u however the provisions of statute u shall not become effective unless board m receives a written ruling from the -6 internal_revenue_service that affirmatively states that the provisions of statute u will not adversely affect the qualified_plan status of plan x under federal_law the rules of plan y will govern the investment and distribution of the transferred funds once the transfer has been made for example investments will be made as selected by the group b member in accordance with the terms of plan y a group b member is entitled to a distribution of his or her account on separation_from_service as a result of early retirement normal retirement death disability or termination of service and the benefits from payable from plan y are subject_to the requirements of code sec_401 therefore board m anticipates that all transfers whether of pre-tax picked up contributions or after-tax contributions which were not picked-up will be directed to plan y based on the foregoing facts and representations you request the following rulings o sec_1 that the direct transfers of excess_contributions the survivor contributions to accounts established for group b members in plan y are not subject_to taxation at the time of transfer that excess_contributions the survivor contributions paid to plan x on an after-tax basis which were not picked up under code sec_414 and transferred directly to accounts established for group b members in plan y the tax basis associated with the excess_contributions will also be transferred to plan y that only excess_contributions the survivor contributions picked up under code sec_414 and transferred directly to plan y must be tested against the limitations on annual_additions imposed by code sec_415 code sec_402 provides that except as otherwise provided in this section any amount actually distributed by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year in which so distributed under sec_72 relating to annuities code sec_72 provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to 10-percent of the portion of such amount which is includible in gross_income except where such income is distributed on 200729u36 or after an employee attains age or on account of one or more of the exceptions provided under code sec_72 code sec_401 provides that a_trust created or organized in the united_states and forming part of a qualified_stock bonus pension or profit sharing plan of a employer constitutes a qualified_trust only if the various requirements set out in sec_401 are met sec_1_401-1 of the income_tax regulations the regulations provides in part that a pension_plan within the meaning of sec_401 is a plan established and maintained by an employer primarily to provide for the payment of definitely determinable benefits to its employees over a period of years usually for life after retirement this section also provides that a pension_plan may provide for the payment of a pension due to disability and may also provide for incidental_benefits revrul_56_693 1956_2_cb_282 as modified by revrul_60_323 1960_2_cb_148 provides that a pension_plan fails to meet the requirements of code sec_401 if it permits an employee to withdraw any part of the employee's accrued_benefit other than a benefit attributable to voluntary_employee_contributions prior to certain distributable events eg retirement death disability severance of employment or termination of the plan revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of a qualified_pension plan to the trust forming part ofa -- qualified_stock bonus plan the revenue_ruling provides in part that if a participant's interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer in this case board m pursuant to statute u and rules n it adopted to implement the provisions of statute u proposes to transfer in a trustee to trustee transfer at the election of the group b member the survivor contributions that were made by such member from plan x to an account established on behalf of such - member in plan y the survivor contributions that were made to plan x by such members consist of both pre-tax picked-up contributions and post-tax after-tax contributions contributions plan x and plan y are assumed to be plans that satisfy the requirements for qualification under code sec_401 pursuant to statute u and rules n group b members who are single as of date and who made the additional three percent survivor contributions to plan x can elect prior to december to have such contributions transferred from plan x to plan y it has been represented that pursuant to statute u and rules n the transferred amounts will not be distributed to nor made available to the group b members but will be transferred directly from plan x to plan y the only option available to a group b member is an election to transfer the survivor contribution from plan x to plan y a group b member will not have an option to receive a distribution of the survivor contribution a group b member who does not apply for a transfer remains subject_to the survivor benefit election under plan accordingly with respect to your first ruling_request we conclude that the proposed trustee-to-trustee transfer of a group b members’ survivor contributions from plan x to plan y shall not be deemed to be an actual or constructive distribution to the group b member of the amounts transferred and as a result shall not be subject_to taxation at the time of the transfer under code sec_402 and sec_72 the second ruling_request asks that the tax basis associated with the survivor contributions that were paid to plan x on an after-tax basis and not picked up under code sec_414 will also be transferred to plan y revrul_67_213 provides that funds transferred directly from one qualified_plan to another are not considered as having been distributed to the participants in revrul_67_213 funds were transferred directly from the trust forming part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan because no distribution was considered to take place as a result of the transfer the transferred funds continue to be funds derived from employer contributions and did not constitute employee contributions in this case the transfer is being made from the trust of one qualified_plan plan - x to the trust of another qualified_plan plan y since the funds are being transferred from one trust to the other the funds are not considered to be distributed to the participants for whom the transfers are made the contributions that are the subject of your second ruling_request are after-tax employee contributions that were made to plan x by the group b members and which were not picked up by the employer under code sec_414 you represent that these contributions were made to plan x to receive an additional benefit in the form of a survivor benefit and that the group b member's basis directly relates to this benefit you further state that since the enactment of statute u all group b member contributions are established at a level to fund - survivor benefits and that all such member contributions will be picked up and assumed by state b under code sec_414 thus the funds that are no longer required to provide the additional benefit is being transferred from plan x to plan y these contributions have already been included in the group b members’ gross_income and the distribution of such from plan y will be allocable to income under sec_72 and includible in gross_income upon distribution to the extent provided for in sec_72 accordingly with respect to your second ruling_request we conclude that tax basis associated with the survivor contributions that were made to plan x with u after-tax contributions and transferred directly to accounts established for group b members in plan y will also be transferred from plan x to plan y your third ruling_request asks that only the survivor contributions that were picked up by state b under code sec_414 and transferred directly from pian x to plan y must be tested against the limitations on annual_additions imposed by code sec_415 since these amounts were considered picked up by state b under code sec_414 when they were made to plan x they were treated as employer contributions and as such were not considered annual_additions to a separate defined_contribution_plan for purposes of code sec_415 when they were made to plan x and but for the proposed transfer to plan y would be tested against the limits contained in code sec_415 when distributed from plan x however code sec_415 provides in part that a defined_contribution_plan that exceeds the limitations on contributions and additions set forth in code sec_415 is not a qualified_plan under code sec_401 code sec_415 provides in general that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant’s account such annual_addition is greater than the lesser_of a dollar_figure or b percent of the participant's_compensation code sec_415 provides in general that for purposes of paragraph the term annual_addition means the sum for any year of a employer contributions b the employee contributions and c forfeitures sec_1_415_c_-1 of the final income_tax regulations the regulations which were published in the federal_register on date describes the amounts that are considered to be annual_additions for purposes of applying the limitations on contributions and other additions for purposes of code sec_415 sec_1_415_c_-1 iii of the regulations provides in part that the direct transfer of a benefit or employee contributions from a qualified_plan to a defined_contribution_plan does not give rise to an annual_addition however sec_1 c -1 b of the regulations provides that the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer transactions between the plan and the employee or certain allocations to participants’ accounts as giving rise to annual_additions in ruling_request number three the amounts that are being transferred from plan x to plan y is not considered a benefit under plan x or employee contributions as such amounts were treated as employer contributions and picked up by state b under code sec_414 when they were made to plan x and not tested under code sec_415 these amounts will not be tested against the limits ' contained in b as they are being transferred from plan x to plan y to ensure that these contributions would be tested at some point we conclude that under the authority provided in sec_1_415_c_-1 of the regulations the survivor contributions that were picked up by state b under code sec_414 and transferred directly from plan x to plan y must be tested against the limitations on annual_additions imposed by code sec_415 in order these rulings are based on the assumption that plan x and plan y meet the requirements for qualification under code sec_401 and qualify as governmental plans as defined in code sec_414 no opinion is expressed as to the validity of the pick up arrangement of plan x and plan y with respect to the pick up of mandatory employee contributions this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file in this office should you have any questions conceming this matter please contact se t ep ra t sincerely signed dqox0n b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice
